Title: From Thomas Jefferson to William Stephens Smith, 22 October 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris Oct. 22. 1786.

How the right hand became disabled would be a long story for the left to tell. It was by one of those follies from which good cannot come, but ill may. As yet I have no use of that hand, and as the other is an awkward scribe, I must be sententious and not waste words. Yours of Sep. 18 and 22. and Oct. 1. and 4. have been duly received, as have been also the books from Lackington and Stockdale, and the second parcel from Dilly. The harness is at the Douane of Paris, not yet delivered to me. Dilly’s first parcel of books, and the first copying press are arrived at Rouen. You see how much reason I have to say ‘well done thou good and faithful  servant.’ With Chastellux’ voiages and Latré’s map I took a great deal more trouble than was necessary, such as going myself to the book shop when a servant might as well have gone &c. merely from a desire to do something in return for you, and that I might feel as if I had done something. You desire to know whether the 2d. order for copying paper and ink was meant to be additional to the former? It was, but I had now rather not receive the paper because I have found a better kind here. The ink I shall be glad of. The twelve sheet map I shall send by the first good opportunity: and hope ere long to receive the plate of mine from Mr. Neele. I will trouble you to have the inclosed note to Jones delivered. Will you undertake to prevail on Mr. Adams to set for his picture and on Mr. Brown to draw it for me? I wish to add it to those of other principal American characters which I have or shall have: and I had rather it should be original than a copy. We saw a picture of Sr. W. Raleigh at Birmingham, and I do not know whether it was of Mr. Adams or yourself I asked the favor to get it for me. I must pray your taylor to send me a buff Casimir waistcoat and breeches with those of cotton, and of my shoemaker to send me two pr. of thin waxed leather slippers. Things of this kind come better by private hands if any such should be coming within any reasonable time. The accident to my wrist has defeated my views of visiting the South of France this fall. Present me very affectionately to Mrs. Adams and Mrs. Smith. I hope the former is very well, and that the latter is, or has been very sick, otherwise I would observe to you that it is high time. Adieu. Yours affectionately,

Th: Jefferson

